Title: To James Madison from William Harris Crawford, 28 September 1816
From: Crawford, William Harris
To: Madison, James



Dear Sir
War Department 28th. Sept. 1816

The enclosed papers recd. from Genl Jackson are transmitted, tho’ they contain nothing more than what I had anticipated.  A private letter from Mr Irvine to the Secretary of State States facts calculated to remove the impression which Colo. Jessup’s communication has produced of an invasion of New Orleans by a Spanish force.  He believes the exertions now making to raise an army in Spain is to wrest the Kingdom of Eutruria from the Emperor of Austria.
The Proposition made by Major Jamison for Permission for certain Indian Chiefs to visit the Seat of Government, is worthy of consideration.  It is questionable whether it ought to extend to any tribe within the acknowledged limits of Spain, as long as our affairs with that nation are unsettled, which I think will probably be as long as we remain at Peace with them.  Our complaints have reciprocally been extended & rendered so complex during the last twenty years, that it is extremely improbable that they will ever be adjusted without an appeal to force.  It is problematical whether we ought by our acts, to hasten that appeal.
The letter to Genl. Jackson, a copy of which I transmitted to you is I believe a sufficient answer at Present to his letter.
I have the honor to be Your most obt. & very humbl. Servt.

Wm. H Crawford

